        Case 1:20-cv-01252-EPG Document 4 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE G. CHOATE,                                     1:20-cv-01252-EPG (PC)

12                       Plaintiff,
13            v.                                            ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    ROBINSON, et al.,                                     (ECF No. 2)

15                       Defendant.                                       and
16
                                                            ORDER DIRECTING PAYMENT
17                                                          OF INMATE FILING FEE BY KINGS
                                                            COUNTY JAIL
18

19
            Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
20
     leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
21
     required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
22
     Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
23
     § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
24
     the preceding month’s income credited to plaintiff’s trust account. The Sheriff of the Kings
25
     County Jail is required to send to the Clerk of the Court payments from plaintiff’s account each
26
     time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28
27
     U.S.C. § 1915(b)(2).
28
                                                        1
       Case 1:20-cv-01252-EPG Document 4 Filed 09/08/20 Page 2 of 2

 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3              1. Plaintiff's application to proceed in forma pauperis (ECF No. 2) is GRANTED;

 4              2. The Sheriff of the Kings County Jail or his designee shall collect payments

 5        from plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of

 6        the preceding month’s income credited to the prisoner’s trust account and shall

 7        forward those payments to the Clerk of the Court each time the amount in the

 8        account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 9        $350.00 has been collected and forwarded to the Clerk of the Court. The payments

10        shall be clearly identified by the name and number assigned to this action.

11              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

12        plaintiff’s in forma pauperis application on the Sheriff of the Kings County Jail, at Kings

13        County Jail, P.O. Box 1699, Hanford, CA 93230.
                4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
14
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
15
                5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a
16
          certified copy of his prison trust account statement for the six-month period immediately
17
          preceding the filing of the complaint, if plaintiff has not already done so.
18

19
     IT IS SO ORDERED.
20
21     Dated:        September 8, 2020                          /s/
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        2
